Citation Nr: 0033134	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  95-00 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for spastic colitis.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a hypotonic stomach.  

3.  Entitlement to service connection for peptic ulcer 
disease.  

4.  Entitlement to service connection for gastroesophageal 
reflux disease.  

5.  Entitlement to service connection for a hiatal hernia.  

6.  Entitlement to service connection for gastritis.  

7.  Entitlement to service connection for esophagitis.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, the veteran's spouse, and the veteran's sister-
in-law


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1940 to July 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
determined that the veteran had not reopened his claim of 
entitlement to service connection for a chronic stomach 
disorder; denied an increased disability evaluation for the 
veteran's service-connected chronic mycotic infections and 
onychogryphosis of the feet; and denied special monthly 
pension based on the need for regular aid and attendance or 
at the housebound rate.  In February 1995, the veteran was 
afforded a hearing before a Department of Veterans Affairs 
(VA) hearing officer.  In May 1997, the veteran expressly 
withdrew his claim of entitlement to special monthly pension 
based on the need for regular aid and attendance or at the 
housebound rate.  In May 1997, the veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  In June 1997, the RO established service connection 
for post-traumatic stress disorder (PTSD) and assigned a 
noncompensable evaluation for that disability.  In October 
1997, the veteran was afforded a hearing before a VA hearing 
officer.  In March 1999, the Board granted a 30 percent 
evaluation for the veteran's PTSD; denied an increased 
evaluation for his chronic mycotic infections and 
onychogryphosis of the feet; and remanded the issues of 
whether new and material evidence had been submitted to 
reopen his claims of entitlement to service connection for 
spastic colitis and a hypotonic stomach and service 
connection for peptic ulcer disease, gastroesophageal reflux 
disease, a hiatal hernia, gastritis, and esophagitis.  The 
veteran has been represented throughout this appeal by the 
American Legion.  


FINDINGS OF FACT

1.  In June 1948, the VA denied service connection for 
spastic colitis.  The veteran was informed in writing of the 
adverse decision and his appellate rights in June 1948.  

2.  The veteran did not appeal the June 1948 VA rating 
decision.  

3.  The documentation submitted since the June 1948 VA rating 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim for spastic colitis.  

4.  In February 1989, the RO determined that the veteran had 
not submitted new and material evidence to reopen his claim 
of entitlement to service connection for a hypotonic stomach.  
The veteran was informed in writing of the adverse decision 
and his appellate rights in February 1989.  

5.  The veteran did not submit a notice of disagreement with 
the February 1989 RO determination.  

6.  The documentation submitted since the February 1989 RO 
determination is either cumulative or redundant; bears 
directly, but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  

7.  The veteran was treated for acute enteritis during active 
service which resolved without chronic residuals.  

8.  Peptic ulcer disease was not shown during active service 
or for many years following service separation.  The 
veteran's peptic ulcer disease has not been shown to have 
originated during wartime service.  

9.  Gastroesophageal reflux disease was not shown during 
active service or for many years following service 
separation.  The veteran's gastroesophageal reflux disease 
has not been shown to have originated during wartime service.  

10.  A hiatal hernia was not shown during active service or 
for many years following service separation.  The veteran's 
hiatal hernia has not been shown to have originated during 
wartime service.  

11.  Gastritis was not shown during active service or for 
many years following service separation.  The veteran's 
gastritis has not been shown to have originated during 
wartime service.  

12.  Esophagitis was not shown during active service or for 
many years following service separation.  The veteran's 
esophagitis has not been shown to have originated during 
wartime service.  


CONCLUSIONS OF LAW

1.  The June 1948 VA rating decision denying service 
connection for spastic colitis 


is final.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for 
spastic colitis has not been presented.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2000).  

2.  The February 1989 RO determination that the veteran had 
not submitted new and material evidence to reopen his claim 
of entitlement to service connection for a hypotonic stomach 
is final.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
hypotonic stomach has not been presented.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (2000).  

3.  Peptic ulcer disease was not incurred in or aggravated by 
wartime service and may not be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
((West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  

4.  Gastroesophageal reflux disease was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (2000).  

5.  A hiatal hernia was not incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

6.  Gastritis was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (2000).  

7.  Esophagitis was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applications to Reopen

Absent the filing of a timely notice of disagreement a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).  See Veterans Regulation 
No. 2(a), pt. II, par. III: VA Regulations 1008 and 1009 
effective prior to 1957.  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, VA must initially 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (2000) in order to have 
the prior final claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  If new and material evidence has been presented, the 
VA may then proceed to evaluate the merits of the claim after 
ensuring that its duty to assist the veteran has been 
fulfilled.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

A.  Prior Final RO Decisions

In June 1948, the VA denied service connection for spastic 
colitis as the claimed disorder was not found on the last 
examination of record.  The veteran and his accredited 
representative were informed in writing of the adverse 
decision and the veteran's appellate rights in June 1948.  
The veteran did not appeal the decision.  

The evidence upon which the VA formulated its June 1948 
rating decision may be briefly summarized.  A May 1944 Army 
treatment entry states that the veteran was diagnosed with 
symptomatic acute enteritis of undetermined cause.  A May 
1944 Army hospital summary notes that the veteran complained 
of epigastric pain after eating of one week's duration.  The 
veteran reported that he had chronic stomach trouble.  An 
impression of spastic colitis was advanced.  Treating 
military medical personnel concluded that the disability was 
not incurred during active service and existed prior to 
service entrance.  At his July 1945 physical examination for 
service separation, the veteran was observed to exhibit 
normal abdominal viscera.  

In November 1957, the RO denied service connection for a 
hypotonic stomach upon its determination that the claimed 
disorder was a developmental or constitutional abnormality 
and thus not a disability for which service connection may be 
granted.  The veteran and his accredited representative were 
informed in writing of the adverse decision and the veteran's 
appellate rights in December 1957.  The veteran did not 
appeal the decision.  

The evidence considered by the RO in reaching its November 
1957 rating decision may be briefly summarized.  As noted 
above, the veteran's service medical records reflect that he 
was treated for acute enteritis and spastic colitis during 
active service.  At his July 1945 physical examination for 
service separation, the veteran was observed to exhibit no 
gastrointestinal abnormalities.  The report of an August 1957 
VA examination for compensation purposes relates that the 
veteran complained of epigastric discomfort, occasional 
vomiting, and constipation.  He reported a history of stomach 
trouble since active service.  A contemporaneous upper 
gastrointestinal series revealed a hypotonic configuration of 
the stomach and no upper gastrointestinal abnormalities.  No 
gastrointestinal disorder was diagnosed.  An October 1957 VA 
physician's opinion clarified that a hypotonic configuration 
of the stomach was normal and did not represent a chronic 
disorder or other abnormality.  

In August 1988, the veteran sought to reopen his claim of 
entitlement to service connection for a hypotonic stomach.  
In February 1989, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for a hypotonic stomach.  
The veteran and his accredited representative were informed 
in writing of the adverse determination and the veteran's 
appellate rights in February 1989.  The veteran did not 
submit a notice of disagreement with the decision.  

The additional documentation considered by the RO consisted 
of VA examination reports and clinical documentation, 
physical evaluations from Swan B. Moss, M.D., dated in 
December 1958 and November 1960, the transcript of a July 
1958 hearing before a VA hearing panel, and lay statements.  
The reports of VA examinations for compensation purposes 
conducted in March 1958 and August 1958 state that the 
veteran complained of stomach problems.  No gastrointestinal 
abnormalities were identified.  The physical evaluations from 
Dr. Moss relate that the veteran presented a history of 
chronic stomach trouble since 1942.  Impressions of a 
possible peptic ulcer were advanced.  At the hearing, the 
veteran testified that he had chronic stomach complaints 
during and following active service.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2000) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

1.  Spastic Colitis

The evidence submitted since the June 1948 VA decision 
denying service connection for spastic colitis consists of VA 
examination reports and clinical documentation; private 
clinical documentation; transcripts of hearings before VA 
hearing personnel and the March 1997 hearing before the 
undersigned Veterans Law Judge; lay statements; and written 
statements from the veteran.  As noted above, the December 
1958 and November 1960 physical evaluation from Dr. Moss 
indicate that the veteran had reported experiencing chronic 
stomach complaints since service and impressions of peptic 
ulcer disease were advanced.  An April 1993 VA hospital 
summary notes that the veteran had a history of peptic ulcer 
disease.  A May 1993 VA hospital summary notes that the 
veteran had been diagnosed with exudative esophagitis, 
gastritis, and a hiatal hernia.  A July 1993 VA treatment 
record states that treating medical personnel had advanced 
impressions of Barrett's esophagus, esophagitis, and 
gastroesophageal reflux disease.  

At a November 1993 VA examination for compensation purposes, 
the veteran presented a thirty to forty year history of 
heartburn.  The veteran was diagnosed with peptic ulcer 
disease and a small hiatal hernia.  At the February 1995 
hearing on appeal, the veteran testified that he initially 
experienced stomach problems during active service.  He 
stated that he had been informed that his stomach complaints 
were related to a hiatal hernia.  

An October 1995 VA esophagogastroduodenoscopic revealed 
findings consistent with a hiatal hernia and antritis.  At 
the May 1997 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he had been treated for 
stomach problems during active service.  He stated that he 
had been diagnosed with a gastric ulcer and a hiatal hernia.  
The remainder of the evidence pertains to ongoing treatment 
of the veteran's peptic ulcer disease, hiatal hernia, 
gastritis, and esophageal disorders.  

After reviewing the additional documentation, the Board finds 
that new and material evidence has not been received to 
reopen the veteran's claim of entitlement to service 
connection for spastic colitis.  The additional evidence 
submitted since the June 1948 rating decision makes no 
reference to spastic colitis.  It does not advance any 
findings as to the veteran's colon.  The veteran's testimony 
and written statements on appeal advance that he initially 
manifested a stomach disorder during active service and was 
subsequently diagnosed with peptic ulcer disease and a hiatal 
hernia following service separation.  Such lay evidence does 
not establish that the veteran currently has spastic colitis 
or any other chronic colon disorder.  In light of the 
foregoing, the Board finds that new and material evidence has 
not been submitted to reopen the veteran's claim of 
entitlement to service connection for spastic colitis.  The 
June 1948 VA decision is final and has not been reopened.  

2.  Hypotonic Stomach

The evidence submitted since the February 1989 RO 
determination consists of VA examination reports and clinical 
documentation; private clinical documentation; transcripts of 
hearings before VA hearing personnel and the March 1997 
hearing before the undersigned Veterans Law Judge; lay 
statements; and written statements from the veteran.  The 
additional evidence addresses the veteran's gastrointestinal 
complaints and post-service diagnoses of peptic ulcer 
disease, a hiatal hernia, gastroesophageal reflux disease, 
gastritis, Barrett's esophagus, and esophagitis and ongoing 
treatment for those disorders.  It does not advance any 
findings as to the veteran's hypotonic stomach.  The 
veteran's testimony and written statements on appeal advance 
that he initially manifested a stomach disorder during active 
service and was diagnosed with peptic ulcer disease and a 
hiatal hernia following service separation.  

In light of the foregoing, the Board finds that new and 
material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
hypotonic stomach.  Therefore, the February 1989 RO 
determination is final and has not been reopened.  
Additionally, the Board notes that the October 1957 VA 
physician's opinion conveying that the hypotonic 
configuration of the veteran's stomach does not represent a 
chronic gastric disorder, but rather a normal stomach 
variant.  Service connection may be granted only for a 
chronic disability arising from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000).  

II.  Service Connection

Initially, it is necessary to determine if the VA has 
properly assisted the veteran in the development of his 
claims.  Upon receipt of a complete or substantially complete 
application, the VA shall notify the veteran and the 
veteran's representative, if any, of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate his claim.  The VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5103, 5103A).  In February 2000, the RO informed 
the veteran in writing of the evidence required to establish 
service connection for the claimed disorders.  In April 1999 
and February 2000 written statements, the veteran indicated 
that he had provided all the relevant evidence in his 
possession to the VA and was unaware of any other 
documentation that could support his claims.  A review of the 
record indicates that all relevant facts have been properly 
developed to the extent possible.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).  

Where a veteran served continuously for ninety days or more 
during a period of war and peptic (gastric or duodenal) ulcer 
disease becomes manifest to a degree of ten percent within 
one year of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2000).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2000).  

As noted in the discussion above of his applications to 
reopen his claims of entitlement to service connection for 
spastic colitis and a hypotonic stomach, the veteran's 
service medical records indicate that he was diagnosed with 
acute enteritis and spastic colitis in May 1944.  At his July 
1945 physical examination for service separation, the veteran 
was found to exhibit no gastrointestinal disabilities.  In 
his March 1948 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he had 
stomach trouble during active service and was treated for his 
complaints at various Army hospitals.  

At a March 1956 VA examination for compensation purposes, the 
veteran exhibited no digestive system abnormalities.  At the 
August 1957 VA examination for compensation purposes, the 
veteran complained of epigastric discomfort, occasional 
vomiting, and constipation.  On examination, the veteran 
exhibited no gastrointestinal abnormalities.  Contemporaneous 
upper gastrointestinal series revealed no abnormalities.  No 
gastrointestinal disorder was diagnosed.  

The December 1957 physical evaluation from Dr. Moss indicates 
that the veteran reported that he had experienced stomach 
trouble manifested by chronic gas and pain since 1942.  A 
diagnosis of a possible peptic ulcer was advanced.  

At the March 1958 VA examination for compensation purposes, 
the veteran presented stomach complaints and a history of a 
possible peptic ulcer.  On examination, the veteran exhibited 
no gastrointestinal abnormalities.  The VA examiner commented 
that the veteran advanced "vague" gastrointestinal 
complaints which were not consistent with a gastric ulcer.  
No gastrointestinal diagnosis was advanced.  

The November 1960 physical evaluation from Dr. Moss states 
that the veteran had a history of indigestion, heartburn, and 
vomiting of several years' duration.  The veteran was 
diagnosed with a peptic ulcer.  

An April 1993 VA hospital summary indicates that the veteran 
had a history of peptic ulcer disease.  A May 1993 VA 
hospital summary conveys that the veteran underwent an 
esophagogastroduodenoscopy which revealed exudative 
esophagitis, gastritis, and a large hiatal hernia.  VA 
clinical documentation dated in July 1993 reflects that 
impressions of Barrett's esophagus, esophagitis, and 
gastroesophageal reflux disease were advanced.  

At a November 1993 VA examination for compensation purposes, 
the veteran complained of occasional nausea, vomiting, and 
dyspepsia.  He presented a thirty to forty year history of 
heartburn.  He reported that he had normal bowel movements.  
A contemporaneous upper gastrointestinal series revealed a 
small hiatal hernia, evidence of gastroesophageal reflux, and 
a peptic stricture of the distal esophagus.  The veteran was 
diagnosed with peptic ulcer disease with a small hiatal 
hernia.  

At the February 1995 hearing on appeal, the veteran testified 
that he had been diagnosed with a hiatal hernia.  He stated 
that he had experienced chronic stomach trouble since 
approximately 1941.  The veteran clarified that he had been 
diagnosed with a hiatal hernia in 1942.  

An October 1995 VA esophagogastroduodenoscopic evaluation 
revealed findings consistent with a tortuous distal 
esophagus, a hiatal hernia, minimal reflux esophagitis, and 
antritis.  

At the hearing before the undersigned Veterans Law Judge 
sitting at the RO, the veteran stated that he had been 
diagnosed with an ulcerated stomach and a hiatal hernia.  He 
testified that his gastrointestinal symptoms started during 
active service.  The veteran conveyed that he had been a cook 
and a rifleman during his period of active service.  While a 
rifleman in combat, the veteran was provided with C-rations 
and occasionally missed a meal.  The veteran's wife testified 
that she could not recall the veteran having any stomach 
complaints prior to approximately 1987.  The accredited 
representative stated that the veteran served in combat 
during World War II.  He directed the Board's attention to 
"all pertinent regulations" concerning combat veterans and 
stomach disorders caused by exposure to inadequate diet and 
inadequate medical treatment.  

A January 1999 written statement from James E. Young, M.D., 
indicates that the veteran had chronic peptic ulcer disease.  
A July 1999 private treatment record conveys that the veteran 
was diagnosed with gastritis.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran was treated for acute enteritis and spastic 
colitis during active service.  At his physical examination 
for service separation, the veteran was found to exhibit no 
gastrointestinal abnormalities.  The first clinical 
documentation of a chronic gastrointestinal disorder is Dr. 
Moss' December 1957 diagnosis of possible peptic ulcer 
disease.  While Dr. Moss noted the veteran's subjective 
history of stomach problems since 1942, neither the doctor 
nor any other physician attributed the veteran's post-service 
peptic ulcer disease, gastroesophageal reflux disease, hiatal 
hernia, esophagitis, and gastritis to either his apparently 
acute inservice enteritis, his spastic colitis, or his period 
of wartime service in general.  

Indeed, the veteran's claims are supported solely by the 
accredited representative's statements and his own testimony 
and statements on appeal.  The Court has held that a lay 
witness is generally not capable of offering evidence 
involving medical knowledge such as the causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  There is no indication that either the 
veteran or the accredited representative is a medical 
professional.  To the extent that the lay statements attempt 
to question a medical diagnosis or other clinical 
determinations as to the origins or existence of the claimed 
disorder, they may not be considered as competent evidence.  
Statements as to what the veteran may have been told by a 
physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  

The accredited representative asserts on appeal that the 
veteran's gastrointestinal disorders may have been 
precipitated by the veteran's lack of adequate food and 
medical treatment during combat in World War II.  Given these 
assertions, the Board has considered the potential 
application of 38 U.S.C.A. § 1154(b) (West 1991).  That 
statute directs that: 

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such  
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.  

In reviewing a similar factual scenario, the Court has 
clarified that:

The Court, however, has not held that 
invocation of section 1154(b) 
automatically results in an award of 
service connection.  ...  [T]hat section 
deals only with the occurrence of an 
event, i.e., "whether a particular 
disease or injury was incurred or 
aggravated in service -- that is, what 
happened then -- not the questions of 
either current disability or nexus to 
service, as to both of which competent 
medical evidence is generally required."  
Caluza [v. Brown,] 7 Vet. App. [498,] 507 
[(1995)].  Beausoleil v. Brown, 8 Vet. 
App 459, 464 (1996).  

The accredited representative's assertion that the veteran's 
multiple current gastrointestinal disorders are etiologically 
related to the veteran's consumption of military rations and 
occasional missed meals during his World War II service is 
not supported by any competent medical evidence.  As a lay 
person, the accredited representative is not qualified to 
establish such an etiological relationship and the statement 
does not constitute competent evidence.  Even under the 
relaxed provisions of 38 U.S.C.A. § 1154(b) (West 1991), this 
statement does not constitute "satisfactory lay or other 
evidence of service incurrence or aggravation" of the 
claimed disorders.  

As the record lacks competent evidence establishing that 
peptic ulcer disease, gastroesophageal reflux disease, a 
hiatal hernia, esophagitis, or gastritis was incurred in or 
aggravated by the veteran's wartime service or peptic ulcer 
disease became manifest to a compensable degree within one 
year of service separation, the Board concludes that service 
connection for the claimed disorder is not warranted.  

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
pertinent laws pertaining to adjudication of veteran's claims 
have been amended to remove the requirement of presenting a 
well-grounded claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ (2000).  The veteran 
has argued and the Board has considered the veteran's claims 
on the merits.  Therefore, the Board concludes that the 
veteran has not been prejudiced by the decision herein.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for spastic colitis is denied.  The 
veteran's application to reopen his claim of entitlement to 
service connection for a hypotonic stomach is denied.  
Service connection for peptic ulcer disease is denied.  
Service connection for gastroesophageal reflux disease is 
denied.  Service connection for a hiatal hernia is denied.  
Service connection for gastritis is denied.  Service 
connection for esophagitis is denied.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 

